United States Court of Appeals
                     For the First Circuit

No. 13-1963

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     EDWIN E. NARVÁEZ-SOTO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]



                             Before

                   Thompson, Selya and Lipez,
                         Circuit Judges.



     Jonathan G. Mermin and Preti, Flaherty, Beliveau & Pachios,
LLP on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Juan Carlos Reyes-Ramos, Assistant United States
Attorney, on brief for appellee.




                        December 3, 2014
             SELYA, Circuit Judge.               Defendant-appellant Edwin E.

Narváez-Soto challenges his upwardly variant sentence.                           After

careful consideration, we affirm.

             Inasmuch as his appeal follows a guilty plea, we draw the

facts from the change-of-plea colloquy, the uncontested portions of

the    presentence     investigation        report     (PSI    Report),     and    the

transcript of the disposition hearing.                   See United States v.

Cintrón-Echautegui, 604 F.3d 1, 2 (1st Cir. 2010); United States v.

Santos, 357 F.3d 136, 138 (1st Cir. 2004).                   On December 12, 2011,

the defendant and an accomplice spotted a woman talking on a

cellphone in a parking lot, followed her car, and eventually

carjacked    it.       The   two    men     abducted    the     woman,     stole   her

belongings, and — over the course of at least an hour — took her to

two banks to make cash withdrawals.                    All the while, the men

terrorized     their    victim      with    gory     tales    of   their    previous

maraudings.

             The   victim's        nightmare       worsened     when,    after     the

withdrawal of funds was accomplished, the defendant left his

accomplice at a restaurant and departed with the victim and her

car.    Following some exploration, the defendant found a secluded

spot that was to his liking.                There, he ordered the woman to

undress.     He then raped her.            Later, the defendant allowed the




                                           -2-
victim to call her father to reassure him (falsely) that everything

was fine.1

              Once the defendant resumed driving, a police cruiser

became interested in the vehicle and started trailing it, lights

flashing.     Although the defendant stopped the car for a moment, he

changed   his    mind    and   sped   away   (almost      hitting   the   police

officers).      The officers fired several shots at the runaway car,

but did not stop it.       After a chase, the defendant abandoned the

vehicle, left his victim behind, and fled on foot.

              In due course, the defendant turned himself in to federal

authorities.      A federal grand jury sitting in the District of

Puerto Rico indicted the defendant on two counts.              Count 1, which

carried   a    maximum   sentence     of    25   years,   charged   carjacking

resulting in serious bodily injury.               See 18 U.S.C. § 2119(2).

Count 2, which carried a mandatory minimum and consecutive sentence

of 7 years and a maximum sentence of up to life imprisonment,

charged carriage of a firearm during and in relation to a crime of

violence.      See id. § 924(c)(1).

              After some preliminary skirmishing (not relevant here),

the defendant entered a straight guilty plea to both counts.

Following customary practice, the district court directed the

preparation of the PSI Report.


     1
       The carjacking had interrupted the victim's telephone
conversation with her boyfriend, so her family and friends knew
that something was amiss.

                                      -3-
              For count 1, the PSI Report started with a base offense

level of 20.     See USSG §2B3.1(a).         It then recommended a series of

adjustments: a four-level upward adjustment because the victim

sustained serious bodily injury in the form of sexual assault, see

id. §2B3.1(b)(3)(B); a four-level upward adjustment because the

victim was abducted to facilitate the commission of the offense,

see id. §2B3.1(b)(4)(A); a two-level upward adjustment because the

offense involved a carjacking, see id. §2B3.1(b)(5); a two-level

upward    adjustment    because   the    defendant    recklessly    created   a

substantial risk of death or serious bodily injury while fleeing

from the police, see        id.     §3C1.2; and a three-level downward

adjustment     for   acceptance   of    responsibility,      see   id.   §3E1.1.

Cumulatively, these adjustments brought the offense level to 29.

Coupled with the defendant's criminal history category (III), this

offense level yielded a guideline sentencing range (GSR) of 108-135

months.

              With respect to count 2, the PSI Report noted that the

offense of conviction was "precluded from the guidelines" and

carried   a    7-year   mandatory    minimum     sentence.     Moreover,    any

sentence imposed on count 2 had to run consecutively to whatever

term of imprisonment was imposed on count 1.

              At the disposition hearing, no one objected to the PSI

Report, and the district court adopted the guideline calculations

contained therein.       The government argued for an above-the-range


                                       -4-
sentence.    In response, defense counsel "implore[d] the [c]ourt to

set [its] feelings and passions aside" and sentence the defendant

at or near the upper end of the GSR.               Following a thorough

explanation of its reasoning, the court varied upward and imposed

a 240-month term of immurement on count 1, to be followed by a 120-

month term on count 2.    This timely appeal ensued.

             On appeal, the defendant challenges both the procedural

and   substantive   reasonableness    of   his    sentence.      We    review

sentencing challenges in two steps.        See United States v. Walker,

665 F.3d 212, 232 (1st Cir. 2011); United States v. Martin, 520

F.3d 87, 92 (1st Cir. 2008).         First, we resolve any procedural

questions.    See Gall v. United States, 552 U.S. 38, 51 (2007).            If

no procedural error looms, we proceed to address the question of

substantive reasonableness.    See id.

             With respect to each step of this pavane, we employ the

deferential abuse of discretion standard of review.           See Gall, 552

U.S. at 51; Martin, 520 F.3d at 92.               This standard is not

monolithic: within it, we review matters of law (including the

sentencing     court's   interpretation     and    application        of   the

guidelines) de novo and findings of fact for clear error.                  See

Walker, 665 F.3d at 232.

             As the opening salvo in his multifaceted procedural

attack on his count 1 sentence, the defendant takes aim at the

district court's consideration of Puerto Rico's crime rate in its


                                  -5-
sentencing calculus.       He contends that the pervasiveness of crime

in a particular community is not a valid sentencing factor.            This

contention fails.

           What the court actually said during sentencing was that

it viewed the defendant's crimes "as much more serious [in Puerto

Rico] than if they had occurred in a less violent society."                 In

weighing   the    impact    associated    with   a   particular    crime,    a

sentencing court may consider the pervasiveness of that type of

crime in the relevant community.          See United States v. Santiago-

Rivera, 744 F.3d 229, 232-33 (1st Cir. 2014); United States v.

Flores-Machicote, 706 F.3d 16, 23 (1st Cir. 2013) (collecting

cases).    This proposition follows logically from the fact that

"[d]eterrence is widely recognized as an important factor in the

sentencing calculus."       Flores-Machicote, 706 F.3d at 23.          Thus,

"the incidence of particular crimes in the relevant community

appropriately informs and contextualizes the . . . need for

deterrence."     Id.   After all, a heightened need for deterrence may

well exist in a community where violent crime is running rampant.

See id.

           Relatedly,      the   defendant       questions   the     factual

underpinnings of the district court's observations regarding the

crime rate in Puerto Rico.       He cites statistical information (in

particular, a 2008-2009 crime data report from the Federal Bureau

of Investigation) to impugn the court's observation that "in Puerto


                                    -6-
Rico crime far exceeds the known limits on the mainland."2   In the

defendant's view, rape and robbery are no more common in Puerto

Rico than in certain other parts of the United States.

           The point, however, is not that some other communities

may also be plagued with violent crime but, rather, that such crime

is a real problem in Puerto Rico.      The very statistics that the

defendant cites bear witness to this grim reality.

           We add, moreover, that the court's references to the

incidence of rape and robbery in Puerto Rico, when read in context,

provide scant cause for concern.      The court noted that "[a]rmed

carjackings and rapes are, unfortunately, pervasive throughout the

island."   Given materials referenced by the court, that statement

appears to be true.   In the same vein, the court recounted that 65

carjacking cases were filed in the district court in the 2012

fiscal year.   That estimate has not been challenged.3




     2
       The defendant did not present this data to the district
court. He notes, however, that the same report was cited by this
court in Watchtower Bible & Tract Soc'y of N.Y., Inc. v. Sagardia
De Jesus, 634 F.3d 3, 6 & n.2 (1st Cir. 2011).
     3
       The defendant also takes issue with the court's statement
that "Puerto Rico has a homicide rate quadruple the national rate
and more than double that of virtually every state."      But even
though the court mentioned Puerto Rico's high homicide rate, it did
so in the context of relating the pervasiveness of all types of
violent crime in Puerto Rico (including carjacking and rape) to the
need for deterrence in this case. We see no abuse of discretion.

                                -7-
            We will not paint the lily.        Even if certain types of

violent crime are more prevalent in other places than the court

realized,   that    does   not   detract    from    the    court's   reasoned

determination, predicated on its experience, that the incidence of

violent crime — and, particularly, gun-related violent crime — is

an acute problem in Puerto Rico.            Cf. Martin, 520 F.3d at 92

(acknowledging     that    sentencing      courts    possess     "cumulative

experience garnered through the sheer number of district court

sentencing proceedings that take place day by day"). On the record

before us, we discern no abuse of discretion in the sentencing

court's consideration of Puerto Rico's crime rate in formulating

the defendant's sentence.

            Next, the defendant asserts that the district court

failed to ground the sentence in the nature and circumstances of

his offense.     Specifically, he argues that the court gave too much

weight to impermissible considerations (such as the perceived

leniency of Puerto Rico's courts) and relied too little on the

individual characteristics of the defendant.

            We   have   recognized   that    "[i]t    is    possible   for   a

sentencing judge to focus too much on the community and too little

on the individual."        Flores-Machicote, 706 F.3d at 24.             What

happened here, however, does not cross into that forbidden terrain.

At the conclusion of the parties' presentations at sentencing, the

district court observed, "[o]ther than two child pornography cases


                                     -8-
. . . this is the worst criminal case that I have had."                     The court

proceeded to identify certain aspects of the crime that it found

particularly appalling.           These included driving the victim to a

secluded area devoid of any light, raping her in spite of her

verbal   protests    and     physical      struggles,        and    allowing   her    to

telephone   her    father    after       the    rape   (an    act    that   the   judge

plausibly inferred must have terrorized the victim's family).

            As this list of concerns evinces, the sentencing court

was troubled by the utter depravity and vicious nature of the

defendant's    acts.        The     analytic      centerpiece       of   the   court's

sentencing rationale was the crime of conviction, and there is no

satisfactory      footing     for    a    conclusion         that    community-based

considerations      either    dominated         or   improperly      influenced      the

fashioning of the sentence.

            The defendant's last procedural argument implicates his

sentence on count 2.        For the first time on appeal, he decries the

sentencing court's determination that "Count Two is precluded from

the guidelines."       He suggests that, under USSG §2K2.4(b), the

statutory minimum sentence serves as the guideline sentence for

that offense.       Thus, his thesis runs, the district court was

obliged to explain its reasons for imposing a sentence greater than

the mandatory minimum sentence on that count.

            Because the defendant did not raise this argument below,

our review is for plain error.                 See United States v. Leahy, 473


                                          -9-
F.3d 401, 409-10 (1st Cir. 2007).    "Review for plain error entails

four showings: (1) that an error occurred (2) which was clear or

obvious and which not only (3) affected the defendant's substantial

rights, but also (4) seriously impaired the fairness, integrity, or

public reputation of judicial proceedings."        United States v.

Duarte, 246 F.3d 56, 60 (1st Cir. 2001).

             We need not tarry. Even if there was a clear and obvious

error — and we doubt that there was — the defendant has failed to

demonstrate "a reasonable probability that, but for the error, the

district court would have imposed a different, more favorable

sentence."     United States v. Medina-Villegas, 700 F.3d 580, 583

(1st Cir. 2012) (internal quotation marks omitted).    The defendant

does not point to anything in the record to suggest that the court

would have sentenced him any differently absent the purported

error.   Everything that we have reviewed supports a contrary

conclusion: the record indicates that the court would have varied

upward on count 2 whether or not it understood the minimum sentence

to be the guideline sentence.       Indeed, the court at one point

stated explicitly that it intended to sentence the defendant

outside the GSR on both counts.      Considering the totality of the

circumstances, we see nothing approaching plain error.

             Our determination that no procedural flaws infected the

sentencing process brings us to the defendant's claim that his




                                 -10-
sentence       is   substantively     unreasonable.4         When    reviewing   the

substantive reasonableness of a sentence, "the highly deferential

abuse-of-discretion standard remains in full force."                     Santiago-

Rivera, 744 F.3d at 234.             In undertaking that review, we remain

mindful that, "the linchpin of a reasonable sentence is a plausible

sentencing rationale and a defensible result." Martin, 520 F.3d at

96. For any given case, "there is not a single reasonable sentence

but, rather, a range of reasonable sentences."                 Id. at 92.

                Refined to bare essence, the defendant's claim rests on

the assertion that the facts on which the district court relied in

varying upward were already factored into the guideline sentence

and that the court never explained why this case fell outside the

heartland.          The first part of this assertion misperceives how

sentencing determinations are made. The guidelines are simply "the

starting       point   and   the    initial    benchmark"      for    crafting   an

appropriate sentence. Gall, 552 U.S. at 49. As such, a sentencing

court is not to presume that the GSR invariably sets the parameters

of   a       reasonable   sentence    but     must   "make    an     individualized

assessment based on the facts presented."              Id. at 50.

                The "nature and circumstances of the offense" form a

salient part of what a sentencing court should take into account.


         4
       While the defendant's brief is muddled, the focus of this
claim centers on the combined effect of the sentences on counts 1
and 2 (a total of 360 months).     Were we to read his claim as
directed solely to the count 1 sentence, the result would be the
same.

                                        -11-
18 U.S.C. § 3553(a)(1).         Hence, the court may consider the manner

in which the offense was committed even if the underlying conduct

already is accounted for by an offense level adjustment.                     See

Walker, 665 F.3d at 233 ("Even though an upward adjustment already

had been made for the appellant's 'pattern' of behavior, the

atypical extent of this pattern and the aggravating factors allowed

the sentencing court to make an upward departure."                   (internal

citations omitted)).

              The second part of the defendant's assertion is belied by

the     record.      The   sentencing     court    made    an    individualized

determination.       It clearly delineated why the defendant's conduct

went well beyond a run-of-the-mill carjacking or firearm possession

case.     The court noted that the defendant carefully planned the

carjacking,       recruited    an   accomplice    to   facilitate   the   crime,

stalked and hunted down the victim, carjacked and robbed her,

abducted her and held her hostage, and raped her. It further noted

that    the    defendant      attempted   to   avoid    police   intervention,

instigated a firefight with the officers and sparked a chase.                In

addition, the court observed that allowing the victim to call her

father after the rape gratuitously immersed family members in his

reign of terror.        This sordid chain of events distinguished the

case from the mine-run and made it a candidate for significant

punishment.




                                       -12-
            The defendant's next point is no more convincing.    He

argues that the district court's stated sentencing grounds were

neither sufficiently particularized nor sufficiently compelling.

This is sheer persiflage.

            The district court emphasized the heinous nature of the

crime and gave book and verse in support of its appraisal.       In

summing up, the court said that a substantial upward variance was

warranted "to protect the public from further crimes by [the

defendant] and to address the issues of deterrence and punishment."

The court's reasoning was grounded solidly in the nature and

circumstances of the offense and furnished a plausible rationale

for its substantial upward variance.   The sentence itself produced

a defensible outcome: the punishment fit the crime.

            Of course, in deciding on an appropriate sentence, a

district court has an obligation to impose a sentence that is

"sufficient, but not greater than necessary" to accomplish the

goals of sentencing.     18 U.S.C. § 3553(a).    This is sometimes

called the "parsimony principle."   The defendant's sentence, which

falls "within the expansive universe of reasonable sentences,"

United States v. King, 741 F.3d 305, 308 (1st Cir. 2014), does not

offend this principle.

            We need go no further. For the reasons elucidated above,

the sentence is

Affirmed.


                                -13-